  Case 3:17-cv-01552-C Document 48 Filed 11/07/18              Page 1 of 42 PageID 735



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

 CHERYL CALDWELL, Individually and             §
 on Behalf of All Others Similarly Situated,   §
                                               §
 Plaintiff,                                    §
                                               §
 v.                                            §
                                               §       Civil Action No. 3:17-cv-1552-C
 REO CONTRACTORS, INC., KINDALE                §
 PITTMAN, individually, and HOLLY              §               Jury Demanded
 KIRK, individually,                           §
                                               §
 Defendants.                                   §
                                               §
                                               §


                  APPENDIX TO PLAINTIFF’S RESPONSE TO
             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
        IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE

       Pursuant to Local Rule 56.6, Plaintiff files this Appendix to Plaintiff’s Response to

Defendants’ Motion for Summary Judgment or, in the alternative, Plaintiff’s Motion for

Continuance, and shows:

                          DESCRIPTION                               APPENDIX PAGES

Declaration of Travis Gasper                                             App. 3–4

Declaration of Cheryl Caldwell                                           App. 5–6

Transcript Excerpts from Deposition of Plaintiff Cheryl Caldwell         App. 7–19

Transcript Excerpts from Deposition of Defendant REO                    App. 20–42
Contractors, Inc.




APPENDIX TO PLAINTIFF’S RESPONSE TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE                                App. 1
  Case 3:17-cv-01552-C Document 48 Filed 11/07/18               Page 2 of 42 PageID 736



                                                   Respectfully submitted,

                                                   /s/ Travis Gasper
                                                   J. DEREK BRAZIEL
                                                   Co-Attorney in Charge
                                                   Texas Bar No. 00793380
                                                   jdbraziel@l-b-law.com
                                                   TRAVIS GASPER
                                                   Texas Bar No. 24096881
                                                   gasper@l-b-law.com
                                                   Lee & Braziel, L.L.P.
                                                   1801 N. Lamar Street, Suite 325
                                                   Dallas, Texas 75202
                                                   (214) 749-1400 phone
                                                   (214) 749-1010 fax

                                                   ATTORNEYS FOR PLAINTIFF


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on all

counsel of record through the Court’s ECF system as of the date file-stamped thereon.



                                                   /s/ Travis Gasper
                                                   TRAVIS GASPER




APPENDIX TO PLAINTIFF’S RESPONSE TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PLAINTIFF’S MOTION FOR CONTINUANCE                                    App. 2
      Case 3:17-cv-01552-C Document 48 Filed 11/07/18               Page 3 of 42 PageID 737

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 CHERYL CALDWELL, Individually and                §
 on Behalf of All Others Similarly Situated,      §
                                                  §
 Plaintiff,                                       §
                                                  §
 v.                                               §
                                                  §        Civil Action No. 3:17-cv-1552-C
 REO CONTRACTORS, INC., KINDALE                   §
 PITTMAN, individually, and HOLLY                 §                Jury Demanded
 KIRK, individually,                              §
                                                  §
 Defendants.                                      §
                                                  §
                                                  §



                           DECLARATION OF TRAVIS GASPER


        I am over the age of 18, am competent to testify to the following from my personal

experience and knowledge, and declare as follows:

        1.     My name is Travis Gasper. I am an attorney in the law firm of Lee & Braziel, LLP

and am one of the attorneys representing Plaintiff Cheryl Caldwell (“Plaintiff”) in this matter.

        2.     Discovery in this lawsuit ends on December 17, 2018 (Doc. 7). The dispositive

motion deadline was October 1, 2018 (Doc. 16). As discussed herein, discovery in this matter is

ongoing.

        3.     On October 17, 2018, Plaintiff filed a motion to compel discovery (Doc. 39). At

issue in the motion to compel are Defendants’ failure to produce names and contact information

of individuals with “knowledge of the relevant facts relating to the subject matter of this




DECLARATION OF TRAVIS GASPER                                                                Page - 1

                                                                                               App. 3
       Case 3:17-cv-01552-C Document 48 Filed 11/07/18                       Page 4 of 42 PageID 738

litigation,”1 and Defendants’ failure to produce documents “regarding correspondence and other

documents sent to or received from the Department of Labor (“DOL”) concerning any

investigation of Defendants.”2

           4.         The discovery responses and documents at issue in the motion to compel may

directly support Plaintiff’s allegations and refute Defendants’ defenses, and therefore would serve

to create a genuine issue of material fact sufficient to oppose and defeat Defendants’ Motion for

Summary Judgment, including without limitation the following facts:

                a. Whether the DOL found Defendants properly classified Plaintiff and employees in

       similarly positions as exempt or non-exempt from overtime under the FLSA;

                b. Reasons why the DOL allegedly found some of Defendants’ employees non-

       exempt from the FLSA’s overtime protection (like Plaintiff);

                c. Job descriptions for current and former Customer Service Representatives

       (“CSRs”) like Plaintiff; and

                d. Names and contact information for Defendants’ employees with knowledge of the

       relevant facts relating to the subject matter of this litigation, including employees who

       participated in the DOL investigation.

           5.         For the reasons set forth in Plaintiff’s motion to compel (Doc. 39), Plaintiff has not

delayed in pursuing or obtaining the discovery outlined above.

           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Executed on: November 6, 2018.


                                                             Travis Gasper

1
    Doc. 39 at 2-3.
2
    Doc. 39 at 5.


DECLARATION OF TRAVIS GASPER                                                                        Page - 2

                                                                                                       App. 4
      Case 3:17-cv-01552-C Document 48 Filed 11/07/18               Page 5 of 42 PageID 739

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 CHERYL CALDWELL, Individually and               §
 on Behalf of All Others Similarly Situated,     §
                                                 §
 Plaintiff,                                      §
                                                 §
 v.                                              §
                                                 §        Civil Action No. 3:17-cv-1552-C
 REO CONTRACTORS, INC., KINDALE                  §
 PITTMAN, individually, and HOLLY                §                 Jury Demanded
 KIRK, individually,                             §
                                                 §
 Defendants.                                     §
                                                 §
                                                 §



                        DECLARATION OF CHERYL CALDWELL


        I am over the age of 18, am competent to testify to the following from my personal

experience and knowledge, and declare as follows:

        1.     Defendants REO Contractors, Inc., Kindale Pittman, and Holly Kirk (collectively,

“REO” or “Defendants”) employed me as a Customer Service Representative (“CSR”) from

approximately July 9, 2009, to approximately July 13, 2016.

        2.     I was paid on a salary basis of at least $455.00 per week.

        3.     As a CSR, primary duty was the performing routine clerical and non-manual tasks,

such as taking direction from management, quality assurance inspectors, and field superintendents;

typing up summaries of work to be performed based on that information; updating notes and files;

and answering phones.

        4.     As a CSR, I had minimal or no discretion on how to perform my job because every

significant aspect of my job was covered by REO-implemented policies and procedures I was


DECLARATION OF CHERYL CALDWELL                                                            Page - 1

                                                                                             App. 5
DocuSign Envelope ID: A6D21C3A-EE7B-4E26-AD71-E5EAC47F80F6

               Case 3:17-cv-01552-C Document 48 Filed 11/07/18                Page 6 of 42 PageID 740



            required to follow. I did not have the authority to formulate, affect, interpret, or implement

            management policies or operating practices. I did not carry out major assignments in conducting

            the operation of the business. I did not perform work that affected business operations to a

            substantial degree. I did not have the authority to commit Defendants in matters that have

            significant financial impact. I did not have the authority to waive or deviate from established

            policies and procedures without prior approval. I did not have authority to negotiate and bind the

            company on significant matters. I did not provide consultation or expert advice to management. I

            was not involved in planning long- or short-term business objectives. I did not investigate and/or

            resolve matters of significance on behalf of management. I did not represent the company in

            handling complaints, arbitrating disputes, or resolving grievances.


                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

            and correct.

                           11/7/2018
            Executed on:                             .


                                                                 Cheryl Caldwell




            DECLARATION OF CHERYL CALDWELL                                                             Page - 2
                                                                                                        App. 6
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18   Page 7 of 42 PageID 741
                                  Cheryl Caldwell                                1

1                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
2                            DALLAS DIVISION
3     CHERYL CALDWELL,          )
      individually and on Behalf)
4     Of All Others Similarly   )
      Situated,                 )
5                               )
           Plaintiff,           )
6                               )
      VS.                       ) CASE NO.:             3:17-cv-1552
7                               )
      REO CONTRACTORS, INC.,    )
8     KINDALE PITTMAN,          )
      individually, and HOLLY   )
9     KIRK, individually,       )
                                )
10         Defendants.          )
11              ________________________________________
12                  ORAL AND VIDEOTAPED DEPOSITION OF
13                              CHERYL CALDWELL
14                         SEPTEMBER 28, 2018
                ________________________________________
15

16

17                 ORAL AND VIDEOTAPED DEPOSITION OF CHERYL
18    CALDWELL, produced as a witness at the instance of the
19    Defendants, and duly sworn, was taken in the
20    above-styled and numbered cause on September 28, 2018,
21    from 1:44 p.m. to 5:09 p.m., before Ashley Gattenby,
22    CSR, RPR in and for the State of Texas, reported by
23    machine shorthand, at Clark Firm, PLLC, 10000 North
24    Central Expressway, Suite 400, Dallas, Texas 75231,
25    pursuant to the Federal Rules of Civil Procedure.

                                     Lexitas
                                                                           App. 7
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18   Page 8 of 42 PageID 742
                                  Cheryl Caldwell                                2

1                           A P P E A R A N C E S
2     FOR THE PLAINTIFF:
3            Mr. Travis Gasper
             LEE & BRAZIEL, LLP
4            1801 North Lamar Street, Suite 325
             Dallas, Texas 75202
5            (214)749-1400
             (214)749-1010 Fax
6            gasper@l-b-law.com
7     FOR THE DEFENDANT:
8            Mr. Steven E. Clark
             CLARK FIRM, PLLC
9            10000 North Central Expressway, Suite 400
             Dallas, Texas 75231
10           (214)890-4066
             (214)890-4013 Fax
11           sclark@dfwlaborlaw.com
12    ALSO PRESENT:
13           Holly Kirk
             Holland Hendley
14           Jonathan Muriel (enters page 35)
             David Guerra, Videographer
15

16

17

18

19

20

21

22

23

24

25

                                     Lexitas
                                                                           App. 8
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18   Page 9 of 42 PageID 743
                                  Cheryl Caldwell                                20

1            A.    I did.
2            Q.    Okay.    And you heard Ms. Kirk, I'm trying to
3     shorten things, talk about there were -- as I understand
4     it there were year-end bonuses and then there were
5     bonuses that were paid over the holidays; is that
6     consistent with your memory?
7            A.    Yes.    When I started, they were supposed to be
8     quarterly bonuses, but then they ended up being yearly
9     bonuses.
10           Q.    Okay.    So it changed?
11           A.    Uh-huh.
12           Q.    So can you describe for me what additional
13    responsibilities you took on under the title of CSR over
14    the course of the eight years you were there, I guess?
15           A.    Additional responsibilities, I mean, the
16    customer service duties that I did.              I mean, they didn't
17    really change that much.           I mean, they had a set
18    procedure that we followed.
19           Q.    Okay.
20           A.    I mean, additional responsibilities I took on,
21    I mean, I sort of coordinated appliances, you know, but,
22    I mean, I still had to have somebody approve anything
23    that I ordered.
24           Q.    Did you have authority to order anything up to
25    a certain amount?

                                     Lexitas
                                                                           App. 9
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18   Page 10 of 42 PageID 744
                                   Cheryl Caldwell                                21

1            A.     No.
2            Q.     So everything had to be approved?
3            A.     Uh-huh.
4            Q.     Who was your point of approval?
5            A.     Well, the bid person did the bid and then
6      Kelvin would have to approve whatever it was that was
7      being actually being ordered.
8            Q.     Kelvin?
9            A.     Kelvin.
10           Q.     Well, do you know Kelvin's last name?
11           A.     Chochi (phonetic).
12           Q.     Just so we have the right people.
13           A.     Yeah.
14           Q.     Let's go ahead and mark this.
15                        (Exhibit No. 5 marked.)
16           Q.     This is a document that came out of your
17     personnel files, and it said CSR job description.
18           A.     Okay.
19           Q.     So, first of all, let me just ask you, do you
20     recognize the document?
21           A.     Okay.   Yes.
22           Q.     All right.     Can you identify it?
23           A.     It looks like something that I might have
24     written as my job description to her.
25           Q.     Okay.   This is not dated.         Looking at it at

                                      Lexitas
                                                                           App. 10
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18   Page 11 of 42 PageID 745
                                   Cheryl Caldwell                                25

1            A.     Yeah.
2            Q.     So when you put Exhibit 6 together, this was
3      sort of a training guide, if you will?
4            A.     It was basically just so that it made the
5      policies and procedures easier to follow because we had
6      a lot of things that we had to do that were, you know,
7      required.
8            Q.     Okay.
9            A.     Like in our portals and stuff, so this just
10     made it easier to follow, to make sure you got every
11     single thing done.
12           Q.     Okay.   Were you asked to prepare this?
13           A.     No.
14           Q.     So this was something you took upon yourself?
15           A.     Yes.
16           Q.     And did -- was it distributed to the other
17     people?
18           A.     No.
19           Q.     All right.     So after you prepared it, what did
20     you do with it?
21           A.     I gave it to Kindale.
22           Q.     Kindale.    Okay.      How did Kindale respond?
23           A.     He liked it.
24           Q.     All right.     Anything -- anything else, did he
25     say share it with other people?

                                      Lexitas
                                                                           App. 11
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18    Page 12 of 42 PageID 746
                                   Cheryl Caldwell                                 26

1            A.     No, he liked it and then he put it away, and
2      it was -- I got the feeling that it wasn't just supposed
3      to be around.
4            Q.     Why?
5            A.     I don't know.       Holly didn't like it.
6            Q.     What?
7            A.     Holly didn't like it.
8            Q.     Okay.   You had a conversation with her about
9      it?
10           A.     I just got -- I had a conversation with
11     Kindale, and I don't know if Holly and I ever really
12     talked about it, but, I mean, it just kind of went away.
13     I used it still for my own person -- when I trained
14     people, I used it.
15           Q.     Okay.   All right.          And if we -- I'm not going
16     to spend the time unless we need to, but generally
17     speaking, does this, kind of, describe on a day in, day
18     out basis what you were doing as a CSR?
19           A.     Yes.
20           Q.     Is that a pretty fair statement?
21           A.     Yes.
22           Q.     And you think all of this -- all these
23     descriptions of what you did, you were only a clerical
24     employee?
25           A.     Yes.

                                      Lexitas
                                                                            App. 12
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18    Page 13 of 42 PageID 747
                                   Cheryl Caldwell                                 27

1            Q.     So your belief is that everything in here is
2      just clerical duties?
3            A.     Yes.
4            Q.     Did you ever have to exercise any judgment to
5      perform any of your job duties?
6            A.     Judgment?
7            Q.     Yeah.   Make decisions.
8            A.     I mean, everything was pretty much to form.
9      There was a policy or procedure for everything I did.
10           Q.     Okay.
11           A.     So there wasn't a whole lot of judgment
12     involved.
13           Q.     Was there any judgment involved?
14           A.     Well, sure.
15           Q.     Okay.   Can you tell me types of judgment that
16     you had to make on a daily basis?
17           A.     Let me think about it.           Well, rephrase your
18     question, if you don't mind.
19           Q.     Sure.   Whether this is helpful or from your
20     own memory, can you tell me the type of judgments you
21     would have to make in performing your job duties as a
22     CSR at REO?
23           A.     I suppose like if there was things that was
24     missing I would have to make a judgment whether or not
25     we were going to send it to Kindale for approval or not

                                      Lexitas
                                                                            App. 13
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18   Page 14 of 42 PageID 748
                                   Cheryl Caldwell                                28

1      to do extra things.
2            Q.     Okay.   Would you have to decide what needed to
3      be ordered on given projects that you were working with?
4            A.     No.
5            Q.     Who made those decisions?
6            A.     It was already on the bid, approved bid.
7            Q.     Okay.   Was there any discretion at all in
8      terms of how many got ordered or who you ordered from
9      or --
10           A.     Who we ordered from.
11           Q.     Or how much we paid for it?
12           A.     Who we ordered from was more like a judgment,
13     but, I mean, like, I would have to use my judgment to go
14     out and find people that, you know, were reputable or
15     whatever and bring them back to Kindale so he could
16     approve them.
17           Q.     Okay.
18           A.     I mean, that's not really a judgment call, I
19     wouldn't think.      I don't know.
20           Q.     All right.     Anything else that you can think
21     of?
22           A.     No.
23           Q.     There's another term called "discretion."             Do
24     you feel like you had any discretion in performing your
25     job duties?

                                      Lexitas
                                                                           App. 14
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18   Page 15 of 42 PageID 749
                                   Cheryl Caldwell                                29

1            A.     No.
2            Q.     Everything was just rote tasks?
3            A.     Yes.
4            Q.     No real thinking involved; is that correct?
5            A.     Everything was policy and procedures, not
6      thinking --
7            Q.     I understand.       Every company has policies and
8      procedures, and all the employees are expected to follow
9      policies and procedures --
10           A.     Right.
11           Q.     -- correct?     And if they don't, the company
12     generally gets rid of them, right?
13           A.     Yes.
14           Q.     So you understood over the course of working
15     there for eight years what the policies and procedures
16     were, correct?
17           A.     They changed all the time.
18           Q.     Right.    But you kept up with them and you
19     performed well?
20           A.     Yes.
21           Q.     And you were paid well?
22           A.     Yes.
23           Q.     So what -- but what I'm trying to figure out
24     is did you have any discretion, or were you just
25     performing the same tasks spelled out for you, you know,

                                      Lexitas
                                                                           App. 15
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18   Page 16 of 42 PageID 750
                                   Cheryl Caldwell                                36

1            A.     It was a routine task that I did.           I did it
2      frequently.
3            Q.     Right.    But as far as -- it was an important
4      task --
5            A.     Yes.
6            Q.     -- that actually affected the bottom line for
7      the company, right?
8            A.     It affected the bottom line for the company?
9      I mean, I don't know what you mean by that exactly.
10           Q.     Well, I mean, let's back up to the beginning
11     of the bullet.       I've managed 600 jobs or projects, would
12     represent approximately $5 million in sales, right?
13           A.     Yes.
14           Q.     So that's a significant amount of money?
15           A.     Yes.
16           Q.     When I talk about the bottom line --
17           A.     Right.
18           Q.     -- that's --
19           A.     Okay.
20           Q.     -- what we're talking about.
21           A.     Yes.
22           Q.     Okay.    And so the type of work you did
23     impacted the bottom line, didn't it?
24           A.     I was taking a document that was on a bid, and
25     I was just putting it on another document.              I was just,

                                      Lexitas
                                                                           App. 16
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18   Page 17 of 42 PageID 751
                                   Cheryl Caldwell                                37

1      basically, taking the words from the bid and putting it
2      on a document that the guys worked off of.
3            Q.     Right.
4            A.     So I was, basically, taking one document and
5      putting it onto another document.
6            Q.     But you had to put it onto a document so the
7      workers could easily understand it --
8            A.     Right.
9            Q.     -- and undertake the repairs within the scope
10     of the work to be performed, right?
11           A.     Yes.
12           Q.     For each job?
13           A.     Yes, and it was, basically, just one document
14     that was approved, putting it on another document for
15     the guys -- a list so they could work off of it.
16           Q.     All right.     And would you interact with the
17     guys on each of these recaps once you prepared them?
18           A.     Yes.
19           Q.     So that was part of your job as well, wasn't
20     it?
21           A.     Well, once the recap was done, it was done.
22           Q.     Right.    But you have -- that wasn't the end of
23     your involvement with them, once the recap was done, was
24     it?
25           A.     No.

                                      Lexitas
                                                                           App. 17
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18   Page 18 of 42 PageID 752
                                   Cheryl Caldwell                                39

1            A.     For sure.
2            Q.     Okay.    Next bullet is that you worked closely
3      as a team liaison between field superintendents and QC
4      personnel.     Is that accurate?
5            A.     Yes.
6            Q.     To schedule tasks, coordinate subcontractor
7      repairs, purchase material and ensure deliveries so that
8      each project's repairs and inspections were timely
9      completed and deadlines met?
10           A.     Yes.    Let me interject here.        When I say to
11     schedule stuff, I only scheduled what the guys told me
12     to schedule.
13           Q.     Okay.
14           A.     When they wanted it.
15           Q.     But when you wrote this, you were accurately
16     trying to describe what you did to help the company --
17           A.     Yes.
18           Q.     -- in performing your job duties, right?
19           A.     But I had boundaries.
20           Q.     Everybody has boundaries, right?
21           A.     Okay.    Right.
22           Q.     Except maybe the owner?
23           A.     Right.
24           Q.     But you were trying to expand your boundaries;
25     isn't that a fair statement?

                                      Lexitas
                                                                           App. 18
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18    Page 19 of 42 PageID 753
                                   Cheryl Caldwell                                 85

1            Q.     But you're the one who used the phrase, took
2      on additional responsibilities?
3            A.     Yes, I --
4            Q.     That's what I'm trying to find out is what
5      were those additional responsibilities?
6            A.     Well, anytime that somebody was laid off, I
7      took on part of their duties, whatever it was.
8            Q.     Okay.
9            A.     You know, whether it be phones, whether it
10     be -- I can't even remember now, but anytime somebody
11     got laid off it was the CSRs that absorbed their jobs.
12           Q.     Okay.   So you were doing a lot more at the end
13     as a CSR than you were at the beginning; isn't that
14     true?
15           A.     As in any job, yes.
16           Q.     Okay.   And you thought a more accurate way to
17     describe the way you were effectively functioning at the
18     end of your job was as a project coordinator; is that
19     true?
20           A.     I did a lot of customer service, too, but I
21     did project coordination, too, yes.
22           Q.     Okay.
23                        MR. CLARK:       Do you want to take a short
24     break?
25                        THE WITNESS:          I'm good.

                                      Lexitas
                                                                            App. 19
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18       Page 20 of 42 PageID 754
                                                                                         1
                                      Holly Jo Kirk   9/27/2018


 1             IN THE UNITED STATES DISTRICT COURT
 2             FOR THE NORTHERN DISTRICT OF TEXAS
 3                    DALLAS DIVISION
 4
         CHERYL CALDWELL,           *
 5       INDIVIDUALLY AND ON         *
         BEHALF OF ALL OTHERS          *
 6       SIMILARLY SITUATED         *
                PLAINTIFF,   *
 7                      *
         VS.              * NO. 3:17-cv-1552-C
 8                      *
         REO CONTRACTORS, INC.,         *
 9       KINDALE PITTMAN,         *
         INDIVIDUALLY, AND HOLLY *
10       KIRK, INDIVIDUALLY       *
                DEFENDANTS. *
11
12            -------------------------------------
13                   ORAL DEPOSITION OF
14                      HOLLY JO KIRK
15                   SEPTEMBER 27, 2018
16            ------------------------------------
17
18
19
20
21
22
23
24
25



                             Osteen & Associates Reporting Services
                                         817-498-9990
                                                                               App. 20
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18   Page 21 of 42 PageID 755
                                                                                     2
                                 Holly Jo Kirk   9/27/2018


 1           ANSWERS AND DEPOSITION of HOLLY JO KIRK, a
 2       witness produced on behalf of the Plaintiff, taken in
 3       the above styled and numbered cause on the 27th day of
 4       September, 2018, from 9:38 a.m. to 3:32 p.m. before
 5       Kathy Bradford, a Certified Court Reporter in and for
 6       the State of Texas, taken in the offices of Clark
 7       Firm, PLLC, 10000 North Central Expressway, Suite 400,
 8       City of Dallas, County of Dallas, State of Texas, in
 9       accordance with the Federal Rules.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25



                          Osteen & Associates Reporting Services
                                      817-498-9990
                                                                           App. 21
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18   Page 22 of 42 PageID 756
                                                                                     3
                                Holly Jo Kirk   9/27/2018


 1                  APPEARANCES
 2       FOR THE PLAINTIFF, CHERYL CALDWELL, INDIVIDUALLY AND
         ON BEHALF OF ALL OTHER SIMILARLY SITUATED:
 3
             Mr. Travis Gasper
 4           LEE & BRAZIEL, LLP
             1801 North Lamar Street, Suite 325
 5           Dallas, Texas 75202
             Phone: (214) 749-1400
 6           gasper@l-b-law.com
 7       FOR THE DEFENDANT, REO CONTRACTORS, INC.:
 8           Mr. Steven E. Clark
             CLARK FIRM, PLLC
 9           10000 North Central Expressway, Suite 400
             Dallas, Texas 75231
10           Phone: (214) 890-4066
             sclark@dfwlaborlaw.com
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25



                          Osteen & Associates Reporting Services
                                      817-498-9990
                                                                           App. 22
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18      Page 23 of 42 PageID 757
                                                                                        7
                                  Holly Jo Kirk   9/27/2018


 1          A. Yes.
 2          Q. Thank you. And for the court reporter's
 3       benefit, she's taking down words but can't take down
 4       uh-huhs or huh-uhs or head nods, anything like that.
 5       So please try to say yes or no where appropriate.
 6                Also, let's try not to talk over each
 7       other. There may be times when you think you know
 8       exactly where I'm going with the question. You
 9       probably do; but if you can just let me get it all the
10       way to the end, that helps the court reporter, as
11       well.
12                I'm sure Steven told you this; but I may
13       ask a bad question or two that doesn't make sense.
14       That's when I want you to say please explain or
15       rephrase, and I'm happy to do that.
16                So this morning, you are here
17       representing the company REO. Do you understand that?
18          A. Yes.
19          Q. And that means that your answers to this
20       deposition are the company's answers. Does that make
21       sense?
22          A. Yes.
23          Q. Okay. So when Ms. Kirk says yes, that means
24       REO is saying yes. No means REO says no. If you say
25       "I don't know," that means the company doesn't know.



                           Osteen & Associates Reporting Services
                                       817-498-9990
                                                                              App. 23
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18      Page 24 of 42 PageID 758
                                                                                        37
                                     Holly Jo Kirk   9/27/2018


 1       as Exhibit 2.
 2                  (Exhibit 2 Marked.)
 3             Q. (BY MR. GASPER) I handed you Exhibit 2.
 4       It's Defendant's Original Answer. If you can please
 5       take a look, and then we'll talk about it.
 6             A. Can I get a pen?
 7                  MR. CLARK: There's one if you needed
 8       it.
 9                  THE WITNESS: Okay.
10             Q. (BY MR. GASPER) If you can just turn with me
11       to Page 3 and look at Paragraph 32. It's under the
12       heading or the section Affirmative Defenses and says
13       Defendants would show that the U.S. Department of
14       Labor determined that REO's current CSR employee(s)
15       is properly classified as salary. Did I read that
16       correctly?
17             A. Yes.
18             Q. And who is that referring to?
19             A. Our CSR would be Tracy Fox.
20             Q. And so Ms. Fox is paid a salary?
21             A. Correct.
22             Q. And exempt from overtime?
23             A. Correct.
24             Q. And that was determined by the Department of
25       Labor, correct?



                             Osteen & Associates Reporting Services
                                         817-498-9990
                                                                              App. 24
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18         Page 25 of 42 PageID 759
                                                                                           38
                                  Holly Jo Kirk    9/27/2018


 1          A. As far as I know, yes.
 2          Q. Does Ms. Fox's role as a CSR differ from the
 3       role that Ms. Caldwell played as a CSR, or were they
 4       doing similar job functions?
 5          A. Yes, their jobs are very similar. The -- any
 6       change in it would be only what has resulted from
 7       declining business.
 8          Q. And what changes occurred?
 9          A. Right offhand, I can't -- I can't tell you.
10       I would have to look back to see.
11          Q. But day-to-day, just pretty similar?
12          A. Uh-huh.
13          Q. Flip to the next page, please, to Paragraph
14       34. It states Defendant REO would show that pursuant
15       to company policy, it kept systematic records of its
16       employees' hours of work and that there were no
17       recordkeeping or intentional violations of the FLSA.
18       Did I read that correctly?
19          A. Yes.
20          Q. What's the company's policy regarding
21       recordkeeping?
22          A. Well, I'm -- I went through the TWC audit.
23       And I asked a lot of questions at that time. And the
24       information the guy told me was their pay stubs, the
25       records, the payroll records would be my -- my



                           Osteen & Associates Reporting Services
                                       817-498-9990
                                                                                 App. 25
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18     Page 26 of 42 PageID 760
                                                                                       69
                                  Holly Jo Kirk    9/27/2018


 1          Q. But you also said that you went off of this
 2       to determine her exemption status. Is that also
 3       correct?
 4          A. I didn't say that. I said I went off of this
 5       to go off of the current CSR's exemption status.
 6          Q. Okay. For reconciling the job --
 7          A. Uh-huh.
 8          Q. -- she's looking at the -- comparing the
 9       approval and a bid. Is that what you said?
10          A. That is correct.
11          Q. Okay. Approval, who -- who -- what is she
12       approving?
13          A. Okay. I'm -- I'm -- the bank or the customer
14       because it could be a broker or it may be the bank.
15       They send in -- because they're real estate owned, you
16       usually have the banks and then you have the brokers.
17          Q. Okay.
18          A. Okay. Overall, the bank will send in the
19       approval; but it could be a smaller job. So it may
20       just be coming in or it may not even be an REO. It
21       may be coming in from the brokers. We go -- go out,
22       and we do a bid.
23                  They can tell us what they want us to
24       bid on. And then if we find extra work that needs to
25       be bid on, then our estimator can list those items.



                            Osteen & Associates Reporting Services
                                        817-498-9990
                                                                             App. 26
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18     Page 27 of 42 PageID 761
                                                                                       70
                                  Holly Jo Kirk    9/27/2018


 1          Q. It's an estimator that's listing those items?
 2          A. That's correct.
 3          Q. On the bid?
 4          A. Uh-huh, whenever he goes out to do the bid.
 5          Q. What's Ms. Caldwell's role in the bid?
 6          A. Just reconcile -- I don't know that --
 7       reconciling it once -- once it's approved and then.
 8       she may have typed some bids up. And I know that she
 9       was party to change orders. And that's a whole
10       different -- another long story.
11          Q. So she may have typed some bids up, but she's
12       not -- it's the estimator that's responsible for the
13       contents of the bid?
14          A. For the information that's in the bid that --
15       the initial bid, yes.
16          Q. Okay.
17          A. For the approval part, it is the CSR's
18       responsibility to make sure that we're not doing work
19       that we haven't gotten approval for or that we've gone
20       back to the customer to get the additional funds that
21       need -- that's needed.
22          Q. But the customer is approving it, not
23       Ms. Caldwell. Who is doing the approval?
24          A. The bank sends in an approval.
25          Q. Okay.



                            Osteen & Associates Reporting Services
                                        817-498-9990
                                                                             App. 27
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18    Page 28 of 42 PageID 762
                                                                                      71
                                  Holly Jo Kirk   9/27/2018


 1          A. Or the customer sends in an approval once
 2       we've done it, but their approval quite often won't
 3       match what we bid. So it's Ms. Caldwell's position to
 4       make sure that we're getting all of our money, that
 5       all of our money is accounted for.
 6                 So there may be where they approved
 7       appliances and they've only approved to have a
 8       washer -- a dishwasher and a stove; but whenever they
 9       send in the approval, they say, well, we want a
10       dishwasher, stove, and a microwave.
11          Q. Okay.
12          A. So they're trying to slip through that
13       microwave. Well, it's Ms. Caldwell's responsibility
14       to make sure that, oh, hey, nobody's bid for this
15       microwave; we need to go back to get more money for
16       that. That's the --
17          Q. So she's comparing the two and making sure
18       that they reconcile?
19          A. Uh-huh.
20          Q. And that makes her exempt?
21          A. That's one of the many items. It's
22       pertaining to our money. So, yes, it would be an
23       administrative type role.
24          Q. E-mail KP for copy of bid review notes, what
25       is that referring to?



                            Osteen & Associates Reporting Services
                                        817-498-9990
                                                                            App. 28
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18       Page 29 of 42 PageID 763
                                                                                         72
                                   Holly Jo Kirk   9/27/2018


 1          A. Now, that says KP, not HK; but that's where I
 2       believe on Fannie Mae -- and I don't know if it's for
 3       all the banks. I do know one bank. They -- they can
 4       only have one person that they send stuff to.
 5                 And so we have one e-mail address. They
 6       don't have the capability to have multiple e-mail
 7       addresses. So it would be where they're e-mailing on
 8       the master of e-mail, I guess --
 9          Q. Okay.
10          A. -- the review notes of what's -- what items
11       are missing, why there's adjustments, why it wouldn't
12       reconcile if there's -- if there's any there to be
13       had.
14          Q. And if there's an issue, if it doesn't
15       reconcile, what happens then?
16          A. Ms. Caldwell would notify the -- the broker,
17       I want to say. Like I said, I'm going to say it
18       again, I didn't do this part of it; so it was many,
19       many years that I -- it changed a lot.
20                 She would reach out to the brokers to
21       let them know that it did not reconcile and if we
22       needed to go back for a -- a change order or get
23       approval for additional money from the broker or
24       whatever procedure they needed to take.
25          Q. And who was the one that makes that approval?



                           Osteen & Associates Reporting Services
                                       817-498-9990
                                                                               App. 29
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18     Page 30 of 42 PageID 764
                                                                                       73
                                  Holly Jo Kirk    9/27/2018


 1       Who makes that decision?
 2          A. It would be the broker of the bank, I would
 3       think.
 4          Q. Okay. Not Ms. Caldwell?
 5          A. Only if they're going to do the work? No,
 6       she would -- it would be her -- her decision to go
 7       back to them to find out about it, yes.
 8          Q. So sometimes she -- if it didn't reconcile,
 9       sometimes she wouldn't go back to them?
10          A. I'm not sure. I -- I can't answer that.
11          Q. Because you've worked at the company 20 plus
12       years --
13          A. Okay.
14          Q. -- are CSR's expected to go back if something
15       doesn't reconcile and inflect that, or is that up to
16       them?
17          A. Ask the question again.
18          Q. If the approval and the bid don't reconcile,
19       you mentioned the CSR would go back for a change order
20       or additional approval; but it was up to them. Does
21       that mean it's up to the CSR to do that?
22          A. To go back to the --
23          Q. Yes.
24          A. -- brokers? As far as I know, yes, it was
25       standard procedure.



                           Osteen & Associates Reporting Services
                                       817-498-9990
                                                                             App. 30
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18      Page 31 of 42 PageID 765
                                                                                        74
                                   Holly Jo Kirk   9/27/2018


 1          Q. Okay. So that's what I'm asking.
 2          A. Yeah.
 3          Q. That's what I'm asking.
 4          A. Okay.
 5          Q. And maybe -- sorry if I didn't ask it well.
 6       I'm learning the lingo, too.
 7          A. Right.
 8          Q. But it wasn't something that the CSR decided
 9       "I'm just going to pass on this one." It was
10       something that they had to go back and fix or address,
11       right?
12          A. He -- okay. Yes, I would say -- I would say
13       that's a correct statement, yes. If -- if it doesn't
14       balance, we've got to make sure that our customer is
15       happy and that our money is there, so yes.
16          Q. And Ms. Caldwell couldn't throw in a free
17       microwave, could she?
18          A. I would say no. We wouldn't stay in business
19       long giving away microwaves.
20          Q. Continuing to look at these tasks, you
21       mentioned the type recap. Tell me when you saw
22       that -- what alerted to you that being an
23       administratively exempt duty?
24          A. The type the recap is because -- it's a
25       condensed version of what the approval is, making it



                           Osteen & Associates Reporting Services
                                       817-498-9990
                                                                              App. 31
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18     Page 32 of 42 PageID 766
                                                                                       75
                                  Holly Jo Kirk    9/27/2018


 1       more user-friendly for the -- for the field so that
 2       they know what is expected of them. Just like I was
 3       saying earlier, something is not approved. It may
 4       still show up on that bid, or it may even show on
 5       approval. If it's not approved, though, we don't want
 6       somebody doing that. So it was their responsibility
 7       to make sure that that was omitted from a recap.
 8          Q. So there are certain items that need to be
 9       included in that recap; is that right?
10          A. Yes, uh-huh.
11          Q. And who decides what goes into a recap?
12          A. The CSR. The -- it's based off of the
13       approval.
14          Q. Okay. But how does the CSR know what to
15       include in the recap?
16          A. From the approval.
17          Q. Okay.
18          A. That is provided by the bank.
19          Q. And they're recapping certain pieces of the
20       approval?
21          A. No.
22          Q. You said it's condensed down. How do they
23       know what to condense it down to?
24          A. That's part of their training, that they just
25       know what's -- they know what's pertinent information.



                           Osteen & Associates Reporting Services
                                       817-498-9990
                                                                             App. 32
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18       Page 33 of 42 PageID 767
                                                                                         76
                                  Holly Jo Kirk   9/27/2018


 1          Q. Okay. As determined by the company?
 2          A. As -- as the CSR, they know -- okay, they
 3       need to know that there's -- and I -- I'm hesitant in
 4       giving examples because I didn't do recaps; but I
 5       would say for an example, it would be like you --
 6       it -- you'll do Sheetrock repairs as needed. Okay.
 7       Or you do 24 feet of -- 24 square feet of Sheetrock
 8       repairs.
 9                  So they take that information from that
10       actual approval. And instead of it having -- you
11       know, you're going to do 24 feet here and you're going
12       to do 15 feet there and you're going to do, you know,
13       blah, blah, blah and put all that -- they would
14       condense it down telling the -- telling them you're
15       only going to do Sheetrock repairs as needed, not
16       giving them specifics of what area.
17          Q. Okay.
18          A. Does that kind of help?
19          Q. They know that because that's what REO wants
20       them to do as CSR's?
21          A. Well, that's what they're trained to do, yes.
22          Q. That was my question. So Ms. Caldwell is not
23       making up or deciding not what to put in the recap?
24          A. Well, she's determining what information
25       needs to go on the recap, yes.



                            Osteen & Associates Reporting Services
                                        817-498-9990
                                                                               App. 33
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18     Page 34 of 42 PageID 768
                                                                                       77
                                  Holly Jo Kirk    9/27/2018


 1          Q. Based on what?
 2          A. Her own judgment of -- and her training of
 3       knowing what she's supposed to be looking for.
 4          Q. What kind of judgment is she using? How is
 5       she using judgment?
 6          A. Quite often, she uses judgment whenever she's
 7       taking this line, "do I need to put this on there; do
 8       I need to order this; do I not order this."
 9                 You know, she -- she is just like
10       whenever you take this, do I look at this and do I
11       give you every single little thing on here. You know,
12       you're using -- I'm using my judgment -- same thing
13       with the recap.
14                 You take that approval, and you
15       determine what's pertinent information that needs to
16       be communicated to someone else and -- or what's not
17       pertinent.
18          Q. And how does she know what's pertinent or not
19       pertinent?
20          A. It comes from being in the industry and from
21       doing your job and knowing what you're doing.
22          Q. From the training, is that what you said,
23       also?
24          A. Yeah, from the training.
25          Q. So it comes from the company?



                           Osteen & Associates Reporting Services
                                       817-498-9990
                                                                             App. 34
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18     Page 35 of 42 PageID 769
                                                                                       78
                                  Holly Jo Kirk   9/27/2018


 1          A. Yeah, I mean you can't -- I couldn't sit you
 2       in there and let you do it. I couldn't go in there
 3       and sit down and do it because I haven't done it in so
 4       long.
 5          Q. I believe that for me. Let's look back.
 6       What other of these tasks jump out at you as
 7       administratively exempt?
 8          A. Okay. I would say update and revise
 9       Whirlpool order forms as needed.
10          Q. What kind of independent judgment or
11       discretion is Ms. Caldwell using in doing that?
12          A. Determine if there needs to be a change to
13       that -- to what appliances were supposed to be ordered
14       or not because she has the authority to order what
15       needs to be ordered.
16          Q. How would she know what needs to be ordered?
17          A. I'm going to say off of the approvals.
18          Q. So it's --
19          A. It's whatever was bid off the job, you know.
20          Q. Okay. So she's looking -- she's ordering
21       based on the approval approved by somebody else?
22          A. Okay. I would say that's a -- a correct
23       statement because it's -- the approval comes from the
24       customer.
25          Q. Okay. Anything else on this first page that



                            Osteen & Associates Reporting Services
                                        817-498-9990
                                                                             App. 35
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18      Page 36 of 42 PageID 770
                                                                                        79
                                     Holly Jo Kirk   9/27/2018


 1       you see that would be exempt duties, in your opinion?
 2          A. Send e-mail to Whirlpool.
 3          Q. Okay. And why is that?
 4          A. Have -- because she's using discretion that
 5       it's time to order the appliances.
 6          Q. So she doesn't have to order the appliances?
 7          A. Yeah, that's her job. That's part of her
 8       administrative job.
 9          Q. Okay. So where is the discretion? If she
10       has to do it, what choice does she have?
11          A. In her position, that would be part of her
12       duties to do that. So I don't -- I guess I'm not
13       understanding what your question is.
14          Q. So if Ms. Caldwell said "I have all this
15       discretion; I'm not going to send that e-mail today,"
16       what would happen?
17          A. She wouldn't send it, and she could have the
18       discretion to send it the next day so --
19          Q. What if she never sent it?
20          A. Well, she -- she wouldn't have a job because
21       that was part of her job.
22          Q. Exactly. So it was required for her to do
23       that?
24          A. As part of her position, yes, it was the
25       requirement.



                           Osteen & Associates Reporting Services
                                       817-498-9990
                                                                              App. 36
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18      Page 37 of 42 PageID 771
                                                                                        80
                                     Holly Jo Kirk   9/27/2018


 1           Q. Okay. What else?
 2                     MR. CLARK: Are you talking about Page 1
 3       still or --
 4           Q. (BY MR. GASPER) If you see anything else on
 5       Page 1 that is, in your opinion, an administrative
 6       task --
 7           A. Okay. Send e-mail -- see, some of this
 8       stuff, I'm not for sure because she's saying "send
 9       e-mail if 1093 and Whirlpool order form don't match."
10       Okay.
11                     "Scan Whirlpool 1093 and order form."
12       "Have Kelvin approve appliance order." Some of this
13       stuff, I was not privy to, so I'm not up to speed on
14       it. "Send MFS e-mail listing appliances for a quote."
15           Q. Sorry. Just for the record, are you just
16       reading right now? Or these are things that you think
17       are significant or exempt?
18           A. For the most part, I mean it's -- I'm reading
19       and -- I guess I'm not answering your question on
20       that, am I? I'm mainly reading. "Review MS
21       assessment for pricing and errors." I would say I am
22       answering the question on that one.
23           Q. Okay. That's an exempt function why?
24           A. Because she's going to make sure that our
25       money is there.



                              Osteen & Associates Reporting Services
                                          817-498-9990
                                                                              App. 37
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18    Page 38 of 42 PageID 772
                                                                                      81
                                  Holly Jo Kirk   9/27/2018


 1          Q. And what is she comparing the estimate to for
 2       pricing?
 3          A. Again, I'm assuming. I don't know.
 4          Q. How would you know there's an error?
 5          A. I'm not for sure because I don't -- if she's
 6       checking for pricing and errors, I'm assuming that if
 7       she sees -- maybe she has a price sheet from MFS
 8       because she sends -- she sends them an e-mail listing
 9       appliances for a quote. Okay. She states that above.
10       Okay.
11                  So for the quote, whenever the estimate
12       comes in, I'm assuming she's going to verify that
13       quote against what they've sent in for their estimate.
14          Q. Okay.
15          A. And then if something doesn't match, what
16       they've estimated versus what we did. I would say
17       that that would be it.
18          Q. What would she do if something didn't match?
19          A. She would contact them. She would contact
20       whoever the -- the supplier is stating, "hey, this
21       isn't matching; you know, we need to either get it
22       corrected or have them send a credit or whatever."
23          Q. She couldn't do that on her own?
24          A. I'm sorry.
25          Q. Could she do that on her own?



                            Osteen & Associates Reporting Services
                                        817-498-9990
                                                                            App. 38
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18   Page 39 of 42 PageID 773
                                                                                     82
                                 Holly Jo Kirk   9/27/2018


 1          A. Well, no, the customer -- the vendor is going
 2       to have -- you know, they're not going to want her
 3       just changing prices on them.
 4          Q. If she's lowering prices --
 5          A. Well, we try to be pretty ethical and notify
 6       them, hey, this says it's $20 and, you know, your
 7       price sheet is showing it should be 60. Cheri is
 8       ethical. I don't think that she would not notify them
 9       about that either because she would think there was
10       something wrong.
11          Q. That they would have to address?
12          A. Uh-huh. (Mumbling.)
13                COURT REPORTER: I'm sorry?
14                THE WITNESS: I'm reading to myself.
15       I'm sorry.
16          A. Okay. She had to gather information for a
17       change order. She would send a notice to Kindale of
18       any adjustments information or important details and
19       ECD's. That's giving somebody notification.
20          Q. (BY MR. GASPER) Okay. So -- gathering
21       information for a change order --
22          A. Uh-huh.
23          Q. -- what discretion is she using in doing
24       that?
25          A. I would say whatever is needed to make -- to



                          Osteen & Associates Reporting Services
                                      817-498-9990
                                                                           App. 39
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18       Page 40 of 42 PageID 774
                                                                                         90
                                  Holly Jo Kirk   9/27/2018


 1          A. So, yeah, I mean if she's put it down in her
 2       e-mail that she did it, I would -- I would take that
 3       as her having done that.
 4          Q. Where does it say here that she signed off on
 5       changes for less than $100?
 6          A. It's -- I don't know that it says that on
 7       this e-mail. And I don't know that it says it on the
 8       other e-mail, but there are other factors in there
 9       that it is does state things that would classify her
10       as administrative. So I don't know that that one
11       particular thing makes her just a salary exempt
12       employee.
13          Q. Okay. What else on here on this list?
14          A. Did I answer your question? Did I understand
15       your question? Okay.
16                MR. CLARK: He's moved on to --
17          Q. (BY MR. GASPER) I'll let you know.
18          A. Okay.
19          Q. Us lawyers will definitely keep talking if
20       not.
21          A. Again, we're back to change orders. You've
22       got me now gun shy on change orders. "Provide repair
23       updates for change orders." "Check in appliances."
24       "Provide repair updates for rehabs."
25          Q. And what decisions are going through



                           Osteen & Associates Reporting Services
                                       817-498-9990
                                                                               App. 40
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18     Page 41 of 42 PageID 775
                                                                                       91
                                  Holly Jo Kirk   9/27/2018


 1       Ms. Caldwell's mind as she's doing this?
 2          A. Well, I don't know what Ms. Caldwell thinks
 3       while she's doing things; but she's determining what
 4       information needs to be relayed to our customer.
 5          Q. And how do you know what information needs to
 6       be relayed?
 7          A. How do she know what information --
 8          Q. Versus me going in there today, I have no
 9       idea what to send to your customer.
10          A. Uh-huh, that's right.
11          Q. Ms. Caldwell, I assume, knew, right? How did
12       she know what went into that?
13          A. From -- from experience, from knowing what
14       the customer is going to require of her, what the
15       customer is going to ask of her, they -- the items
16       that they need to know on what the status of the job
17       is, what, you know -- they -- what the customer is
18       going to need to be able to relay to their -- to the
19       bank and information that she's gathered from the --
20       the QC, from the field people on what the status of
21       the job is, on where we're at and what is needed, what
22       needs -- if there's troubleshooting that needs to be
23       done, if there's communication that needs to be had
24       with the customer.
25          Q. So she's almost like kind of a hub, like



                           Osteen & Associates Reporting Services
                                       817-498-9990
                                                                             App. 41
     Case 3:17-cv-01552-C Document 48 Filed 11/07/18       Page 42 of 42 PageID 776
                                                                                         92
                                   Holly Jo Kirk   9/27/2018


 1       getting -- like get -- in the middle of getting
 2       information from these sources and then spitting it
 3       back out, so to speak, with these provider care
 4       updates?
 5          A. On occasion, yes.
 6          Q. I believe I cut you off before, but I don't
 7       want to mess anything up here so --
 8          A. Okay. "Order the flooring." "Send an e-mail
 9       to the broker revising the ECD through Equator."
10          Q. Ordering the flooring --
11          A. Uh-huh.
12          Q. -- is an exempt duty?
13          A. It's an administrative duty. So yeah, it's
14       a --
15          Q. And what kind of discretionary, independent
16       judgment is Ms. Caldwell using in ordering flooring?
17          A. I'm not for sure what procedure she takes on
18       ordering the flooring.
19          Q. Okay.
20          A. So I can't answer that exactly other than
21       that would be an administrative type duty that we had.
22          Q. Do you-all have a vendor for flooring?
23          A. We do have vendors, and then we also had our
24       own -- other entity that was a flooring company that
25       we used.



                           Osteen & Associates Reporting Services
                                       817-498-9990
                                                                               App. 42
